          Case 19-12122-MFW     Doc 2044    Filed 07/27/21   Page 1 of 3




            IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE DISTRICT OF DELAWARE

_______________________________
                               :            Chapter 11
In re:                         :
                               :            Case No.: 19-12122 (MFW)
FOREVER 21, INC., et al,       :
                               :            Jointly Administered
               Debtors.        :
_______________________________:            RE: Docket No. 1511


                            NOTICE OF MOTION


      PLEASE TAKE NOTICE that the undersigned counsel will present Motion

to Withdraw her appearance on behalf of the defendants, Kukdong Corporation,

Kisoo K. Trading Inc., In Kyung Apparel Co., Ltd., KNF International Co., Ltd.,

Leukon Inc., Tarae Co., Ltd. Intec Ltd., U-Knits, Inc., Marjo Apparel Co., Ltd.,

Tabitha Apparel Co., Ltd., B-Heim Corp., Dongsuh International Co., Ltd., Nantong

D&J Fashion Co., Ltd., CFH Fashion Inc., C&D Garments, C&C Nantong Cathay




                             Intentionally left blank
          Case 19-12122-MFW     Doc 2044   Filed 07/27/21   Page 2 of 3




Clothing Co., Ltd, on Wednesday, August 4, 2021 beginning at 2:00 pm.

                                    LEWIS BRISBOIS
                                      BISGAARD & SMITH LLP

                                     /s/ Cheneise V. Wright
                                    Cheneise V. Wright (No. 6597)
                                    500 Delaware Avenue, Suite 700
                                    Wilmington, DE 19801
                                    (302) 985-6000
                                    Cheneise.Wright@lewisbrisbois.com

                                    Attorneys for Kukdong Corporation, Kisoo
                                    K. Trading Inc., In Kyung Apparel Co., Ltd.,
                                    KNF International Co., Ltd., Leukon Inc.,
                                    Tarae Co., Ltd. Intec Ltd., U-Knits, Inc.,
                                    Marjo Apparel Co., Ltd., Tabitha Apparel
                                    Co., Ltd., B-Heim Corp., Dongsuh
                                    International Co., Ltd., Nantong D&J
                                    Fashion Co., Ltd., CFH Fashion Inc., C&D
                                    Garments, C&C Nantong Cathay Clothing
                                    Co., Ltd
Dated: July 27, 2021
          Case 19-12122-MFW       Doc 2044    Filed 07/27/21   Page 3 of 3




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this 27th day of July, 2021, a copy of

the foregoing document was filed with the Clerk of the Court to be served upon

counsel of record via the Court’s ECF system.



                                       /s/ Cheneise V. Wright
                                      Cheneise V. Wright (No. 6597)
